       Case 6:20-cv-00005 Document 11 Filed on 02/21/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

AIDA M. ARZOLA,

Plaintiff,                                                       Case No. 6:20-cv-00005

         v.                                                 Honorable Judge Kenneth M. Hoyt

FORD MOTOR CREDIT COMPANY, LLC,

Defendant.

                                     NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that Aida M. Arzola (“Plaintiff”), hereby notifies the Court

that Plaintiff and Defendant Ford Motor Credit Company, LLC, have settled all claims between

them in this matter and are in the process of completing the final closing documents and filing

the dismissal, and pray the Court to stay all proceedings until that time.



Respectfully submitted this 21st day of February 2020.

                                                              Respectfully submitted,

                                                              s/ Marwan R. Daher
                                                              Marwan R. Daher
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Avenue, Suite 200
                                                              Lombard, IL 60148
                                                              Phone: (630) 575-8181
                                                              mdaher@sulaimanlaw.com
                                                              Attorney for Plaintiff




                                                 1
     Case 6:20-cv-00005 Document 11 Filed on 02/21/20 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Marwan R. Daher_____
                                                              Marwan R. Daher




                                                  2
